By the Court.
Current lawful money, by the positive words of the Act of Assembly, means such money as is current at the time of entering into the contract; and, perhaps, the evidence offered, would not so much contradict the contract itself, as that Act of Assembly: it would be to substantiate an agreement in direct opposition to the law. The case in Davis, if we could be bound by it at all (which we do not think we can, first, because it is not a judicial determination; and, secondly, because it is before Judges in Ireland) would be in favor of the Plaintiff, if it had not been for this Act of Assembly. But, indeed, if this evidence were admitted, it would open a door to such a scene of litigation, that, independent of the Act, the argument ab inconvenienti never applied in greater force.
The evidence was accordingly over-ruled, and the Plaintiff voluntarily suffered a Nonsuit.